In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00086-CV


                       THE MIGHTY UNION LLC, APPELLANT

                                           V.

                              CARP 2020, L.P., APPELLEE

                          On Appeal from the 459th District Court
                                  Travis County, Texas
       Trial Court No. D-1-GN-21-001077, Honorable Amy Clark Meachum, Presiding

                                     May 17, 2021
                            MEMORANDUM OPINION
                       Before PIRTLE and PARKER and DOSS, JJ.


      Appellant, the Mighty Union LLC, filed a notice of appeal from the trial court’s

temporary injunction order to the Third Court of Appeals. By letter of April 28, 2021, the

Third Court notified Appellant that the clerk’s record, due April 26, had not been filed

because Appellant failed to pay for the record. See TEX. R. APP. P. 35.3(a). The letter

admonished Appellant that failure to pay for the clerk’s record by May 10, 2021, would

result in dismissal of the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b). On

May 4, 2021, the appeal was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West

2013). To date, Appellant has not made payment arrangements for the clerk’s record or

filed any response explaining the omission.


       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

37.3(b), 42.3(b).


                                                     Per Curiam




                                              2